Citation Nr: 0621376	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-39 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
March 2004, which found that the appellant was not entitled 
to recognition as the veteran's surviving spouse.


FINDINGS OF FACT

1.  The veteran and the appellant were married according to 
applicable state law in September 2003, less than one year 
prior to the veteran's death in December 2003.  

2.  A purported Native American marriage ceremony in 1999 was 
not a valid marriage under state law, was not believed by the 
appellant to have been a valid marriage, and was not followed 
by continuous cohabitation until the veteran's death.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in December 2003, of service-connected 
disabilities.  The appellant claims entitlement to DIC 
benefits as his surviving spouse.  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse), and who has not remarried.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50(b).  A "spouse" of a veteran is a 
person whose marriage to the veteran is valid according to 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  In this case, both events took 
place in Michigan, and, hence, the laws of that state apply.  

However, DIC may only be paid to a surviving spouse who was 
married to the veteran one year or more prior to the 
veteran's death (unless there was a child born to them, or 
the veteran died within 15 years of discharge from service).  
38 U.S.C.A. §§ 1102(a), 1304; 38 C.F.R. § 3.54(c).  The 
veteran and the appellant were married, under Michigan law, 
in September 2003, less than one year prior to his death in 
December 2003.  This was more than 15 years after the veteran 
was discharged from service, and it is not contended that the 
couple had a child.  

The appellant claims that they were "spiritually" married 
in 1999, and a September 2003 statement, submitted over the 
veteran's signature, stated that the veteran and the 
appellant had been married by Native American ceremony on 
July [redacted], 1999, by Rev. Doug Welch.  

The jurisdiction of Native American tribal self-government 
extends only to Native Americans, and there is no indication 
that either party was of Native American ancestry.  The state 
of Michigan requires both a license and solemnization by a 
designated official.  MICH COMP. LAWS §§ 551.101, 551.103a.  
A ceremonial marriage without a license, then, is not valid.  
The appellant has not contended that there was a marriage 
license obtained for this 1999 ceremony.  Thus, this 
purported 1999 ceremony was not a valid marriage.

Under certain circumstances, where the state requirements 
have not been met, there may be a "deemed valid" marriage.  
An attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  

Medical evidence of several lengthy VA hospitalizations 
during 1998 and 1999 for treatment of PTSD shows that during 
a hospitalization from November to December 1998, he said he 
was divorced, and lived alone in the woods.  During an April 
to June 1999 hospitalization, the appellant was identified as 
the veteran's fiancée, and they reportedly planned to be 
married in July 1999.  However, after the veteran was 
discharged from the hospital, outpatient treatment records 
dated in June and July 1999 indicate he experienced 
difficulties adjusting to post-hospital life, and he was 
admitted to a PTSD treatment program in Palo Alto in August 
1999.  The hospital summary described the veteran as 
"divorced."  On a VA examination in November 2000, it was 
noted that the veteran currently lived with his "significant 
other."  

From March to May 2003, he was again hospitalized in a VA 
facility.  At this time, he reportedly lived alone, and was 
noted to be extremely socially isolated, with no support 
system or social contacts other than therapeutic.  

In September 2003, the veteran was hospitalized in a private 
facility, and diagnosed with the cancer that eventually 
claimed his life.  At the time of admission, he was noted to 
be "not married."  On a consult several days later, he was 
described as a "single man."  Shortly thereafter, the 
appellant and the veteran were married.  The veteran died in 
December 2003; the death certificate indicates that he died 
at home.    

It appears from this evidence that the veteran and the 
appellant did have plans to marry in 1999, but that these 
plans fell through.  The two apparently continued to live 
together for awhile, although the evidence indicates that 
this arrangement ceased at some point prior to the March 2003 
hospitalization.  In any event, they did not marry until 
September 2003, and on all prior occasions when his marital 
status was reported, he was noted to be unmarried.  

Thus, there is no evidence that the couple held themselves 
out as married throughout this period, and there is evidence 
that they did not continuously cohabit throughout the period.  
In fact, there is no real evidence that the appellant 
believed herself legally married to the veteran from the 
period from 1999 to 2003.  She has not indicated that she 
believed that she was legally, as distinct from spiritually, 
married to the veteran as a result of a Native American 
ceremony in 1999.  Indeed, her submission of the 2003 
marriage certificate in connection with her claim is evidence 
that she did not.  Moreover, the veteran's reports of his 
marital status during his hospitalizations is clear evidence 
that he did not consider himself married prior to the 
September 2003 ceremony.  Thus, there was no valid marriage 
in 1999, nor do the undisputed facts support a conclusion 
that a legal marriage was intended in the 1999 ceremony.  

While sympathetic to the appellant's circumstances, 
particularly since the evidence shows they had planned to 
marry in 1999, and indicates that it was not the appellant's 
fault they did not marry at that time, the law explicitly 
denies DIC to surviving spouses married to the veteran for 
less than a year, under the circumstances presented by this 
case.  

The appellant also argues that she should be granted DIC 
benefits because the benefits book did not provide the 
information that a surviving spouse must be married to the 
veteran at least a year prior to the veteran's death, which 
she feels was misleading.  VA's obligations, however, are to 
veterans and their actual dependents.  An individual whose 
decision as to whether to marry a veteran depends on 
entitlement to benefits must obtain information as to any 
such entitlement on his or her own initiative.  Although the 
appellant had previously been engaged to marry the veteran, 
lived with him, and took care of him during his last illness, 
they did not marry prior to September 2003, and, hence, the 
appellant is not entitled to DIC benefits as a surviving 
spouse.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In her December 2003 claim, the 
appellant submitted her marriage certificate, showing her 
marriage to the veteran in September 2003.  She was sent a 
letter in March 2004, informing her of the evidence VA was 
considering in her claim, including the marriage license.  As 
discussed above, the essential element lacking in this case 
is a marriage for a year prior to the veteran's death.  
Evidence of the date of marriage was provided by the 
appellant herself, and the essential facts in this case are 
not in dispute; the case rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
the circumstances of this case, there is no reasonable 
possibility that additional efforts to assist or notify the 
appellant in accordance with the VCAA would assist her in 
substantiating her claim.  Therefore, she is not prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran, for purposes of entitlement to DIC benefits, is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


